Campbell, J.,
delivered the opinion of the court.
The question is as to the sufficiency of the return of service of the summons .to warrant the judgment by default. The return is in these words, viz. : ‘ ‘ Beturned — exe'cuted the within lirocess by handing to Mr. Boby, a person of his family, of the *162age of 16 years, at bis usual place of abode in my county, such person being then and there willing to receive the same, a true copy of this process, said defendant not being found in my county, after diligent search. This 8th day of April, 1874.
“O. WiNSLow, Sheriff.
“E. E. EubáNk, D. S.”
By reading the return of the sheriff in connection with the summons he was commanded to execute, and to which his return refers, it will be found that the language of the return sufficiently indicates that the defendant was not to be found in the county, after diligent search, and that a true copy of the summons was delivered to a Mr. Boby, of the family of defendant, at defendant’s usual place of abode in said county, and that Mr. Boby was willing to receive the copy, and that he was sixteen years of age; and such being the fair interpretation of the return, it is sufficient to uphold the judgment by default rendered upon it. That Mr. Boby is not designated by a Christian name is immaterial. He may not have had one; but, if he had, the failure to state it did not affect the validity of the return.
The judgment is affirmed.